Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered May 18, 2006, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not err in discharging a sworn juror over the defendant’s objection. The record demonstrates that the court properly engaged in a thorough and searching inquiry of the juror (see People v Dukes, 8 NY3d 952 [2007]) and correctly discharged her as being “grossly unqualified” (CPL 270.35 [1]) based upon the juror’s statement that financial concerns would prevent her from giving her undivided attention to the case (see *731People v Thomas, 13 AD3d 259 [2004]; People v Cook, 275 AD2d 1020 [2000]; People v Huntley, 237 AD2d 533 [1997]; People v Bolden, 197 AD2d 528 [1993]). Florio, J.P., Covello, Balkin and Leventhal, JJ., concur.